      Case 1:19-cv-03095-RHW      ECF No. 14   filed 02/05/21   PageID.794 Page 1 of 18




 1

 2
                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT

 3
                                                                  EASTERN DISTRICT OF WASHINGTON



                                                                   Feb 05, 2021
 4                                                                     SEAN F. MCAVOY, CLERK



 5                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6
       ELIZABETH A.,
 7
               Plaintiff,                          No. 1:19-CV-03095-RHW
 8
               v.                                  ORDER GRANTING PLAINTIFF’S
 9                                                 MOTION FOR SUMMARY
       ANDREW M. SAUL,                             JUDGMENT AND REMANDING
10     COMMISSIONER OF SOCIAL                      FOR FURTHER PROCEEDINGS
       SECURITY,
11
               Defendant.
12
           Before the Court are the parties’ cross-motions for summary judgment, ECF
13
     Nos. 11 & 12. Plaintiff brings this action seeking judicial review of the
14
     Commissioner’s final decision denying her applications for Social Security
15
     Disability Insurance under Title II and Supplemental Security Income under Title
16
     XVI of the Social Security Act, 42 U.S.C. §§ 401-434, 1381-1383f. After
17
     reviewing the administrative record and briefs filed by the parties, the Court is now
18
     fully informed. For the reasons set forth below, the Court GRANTS Plaintiff’s
19
     Motion for Summary Judgment, DENIES Defendant’s Motion for Summary
20
     Judgment, and REMANDS the matter back to the Commissioner for additional


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 1
      Case 1:19-cv-03095-RHW     ECF No. 14    filed 02/05/21   PageID.795 Page 2 of 18




 1   proceedings.

 2                                   I.     Jurisdiction

 3         Plaintiff filed applications for Social Security Disability Insurance and

 4   Supplemental Security Income on October 5, 2015. AR 75, 85. She alleged a

 5   disability onset date of October 5, 2015. AR 251, 258. Plaintiff’s applications

 6   were initially denied on January 21, 2016, AR 121-28, and on reconsideration on

 7   May 23, 2016, AR 132-43.

 8         Administrative Law Judge (“ALJ”) Ilene Sloan held a hearing on October

 9   26, 2017 and heard testimony from Plaintiff and vocational expert Kimberly

10   Mullinax. AR 42-74. On May 31, 2018, the ALJ issued a decision finding

11   Plaintiff ineligible for disability benefits. AR 15-28. The Appeals Council denied

12   Plaintiff’s request for review on March 7, 2019. AR 1-5. Plaintiff sought judicial

13   review by this Court on May 8, 2019. ECF No. 1. Accordingly, Plaintiff’s claims

14   are properly before this Court pursuant to 42 U.S.C. § 405(g).

15                         II.    Sequential Evaluation Process

16         The Social Security Act defines disability as the “inability to engage in any

17   substantial gainful activity by reason of any medically determinable physical or

18   mental impairment which can be expected to result in death or which has lasted or

19   can be expected to last for a continuous period of not less than twelve months.” 42

20   U.S.C. § 423(d)(1)(A).



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 2
      Case 1:19-cv-03095-RHW      ECF No. 14   filed 02/05/21   PageID.796 Page 3 of 18




 1         The Commissioner has established a five-step sequential evaluation process

 2   for determining whether a claimant is disabled within the meaning of the Social

 3   Security Act. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4); Lounsburry v.

 4   Barnhart, 468 F.3d 1111, 1114 (9th Cir. 2006). In steps one through four, the

 5   burden of proof rests upon the claimant to establish a prima facie case of

 6   entitlement to disability benefits. Tackett v. Apfel, 180 F.3d 1094, 1098-99 (9th

 7   Cir. 1999). This burden is met once the claimant establishes that physical or

 8   mental impairments prevent him from engaging in his previous occupations. 20

 9   C.F.R. §§ 404.1520(a), 416.920(a). If the claimant cannot engage in his previous

10   occupations, the ALJ proceeds to step five and the burden shifts to the

11   Commissioner to demonstrate that (1) the claimant is capable of performing other

12   work; and (2) such work exists in “significant numbers in the national economy.”

13   20 C.F.R. §§ 404.1560(c)(2), 416.960(c)(2); Beltran v. Astrue, 700 F.3d 386, 388-

14   89 (9th Cir. 2012).

15                               III.   Standard of Review

16         A district court’s review of a final decision of the Commissioner is governed

17   by 42 U.S.C. § 405(g). The scope of review under § 405(g) is limited, and the

18   Commissioner’s decision will be disturbed “only if it is not supported by

19   substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153,

20   1158-59 (9th Cir. 2012) (citing § 405(g)). Substantial evidence means “more than



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 3
      Case 1:19-cv-03095-RHW      ECF No. 14    filed 02/05/21   PageID.797 Page 4 of 18




 1   a mere scintilla but less than a preponderance; it is such relevant evidence as a

 2   reasonable mind might accept as adequate to support a conclusion.” Sandgathe v.

 3   Chater, 108 F.3d 978, 980 (9th Cir. 1997) (quoting Andrews v. Shalala, 53 F.3d

 4   1035, 1039 (9th Cir. 1995)) (internal quotation marks omitted). In determining

 5   whether the Commissioner’s findings are supported by substantial evidence, “a

 6   reviewing court must consider the entire record as a whole and may not affirm

 7   simply by isolating a specific quantum of supporting evidence.” Robbins v. Soc.

 8   Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006) (quoting Hammock v. Bowen, 879

 9   F.2d 498, 501 (9th Cir. 1989)).

10         In reviewing a denial of benefits, a district court may not substitute its

11   judgment for that of the ALJ. Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir.

12   1992). “The court will uphold the ALJ’s conclusion when the evidence is

13   susceptible to more than one rational interpretation.” Tommasetti v. Astrue, 533

14   F.3d 1035, 1038 (9th Cir. 2008). Further, a district court will not reverse an ALJ’s

15   decision on account of an error that is harmless. Id. An error is harmless where it

16   is “inconsequential to the [ALJ’s] ultimate nondisability determination.” Id.

17   (quotation and citation omitted). The burden of showing that an error is harmful

18   generally falls upon the party appealing the ALJ’s decision. Shinseki v. Sanders,

19   556 U.S. 396, 409-10 (2009).

20



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 4
      Case 1:19-cv-03095-RHW       ECF No. 14    filed 02/05/21   PageID.798 Page 5 of 18




 1                                 IV.   Statement of Facts

 2         The facts of the case are set forth in detail in the transcript of proceedings

 3   and only briefly summarized here. Plaintiff was 32 years old at the alleged date of

 4   onset. AR 251. At application, Plaintiff alleged that the following conditions

 5   limited her ability to work: posttraumatic stress disorder (PTSD); bipolar disorder;

 6   anxiety; paranoia; depression; and visions. AR 295. The highest grade Plaintiff

 7   completed was the eighth grade. AR 296. At the time of application, Plaintiff

 8   stated that she had previously worked as a busser/waitress/hostess/ prep cook in a

 9   restaurant, a delivery driver at an auto store, and a pantry girl/dessert maker at a

10   restaurant. AR 296. Plaintiff was working at the time of her application, but stated

11   that she had made changes to her work activities as of December 31, 2014. AR

12   295-96.

13                                 V.    The ALJ’s Findings

14         The ALJ determined that Plaintiff was not under a disability within the

15   meaning of the Act from the alleged date of onset, October 5, 2015, through the

16   date of the decision. AR 15-28.

17         At step one, the ALJ found that Plaintiff had not engaged in substantial

18   gainful activity since her alleged date of onset. AR 17 (citing 20 C.F.R. §§

19   404.1571, 416.971 et seq.).

20         At step two, the ALJ found that Plaintiff had the following severe



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 5
      Case 1:19-cv-03095-RHW      ECF No. 14    filed 02/05/21   PageID.799 Page 6 of 18




 1   impairments: cannabis dependence and PTSD (citing 20 C.F.R. §§ 404.1520(c),

 2   416.920(c)). AR 18.

 3         At step three, the ALJ found that Plaintiff did not have an impairment or

 4   combination of impairments that met or medically equaled the severity of one of

 5   the listed impairments in 20 C.F.R. § 404, Subpt. P, App. 1. AR 18 (citing 20

 6   C.F.R. §§ 404.1520(d), 416.920(d)).

 7         At step four, the ALJ found Plaintiff had the residual functional capacity

 8   (RFC) to perform a work at all exertional levels with the following nonexertional

 9   limitations:

10         She is able to understand, remember, and carry out simple, routine, and
           familiar (i.e. previously learned) complex tasks. She is also able to
11         maintain regular attendance and complete a normal workday but will
           do so without customary tolerances. Socially, she cannot maintain
12         contact with the general public, but she can accept supervision, and is
           able to work in a small group setting of less than twenty (20) workers.
13

14   AR 20-21. The ALJ identified Plaintiff’s past relevant work as agricultural

15   produce sorter, housekeeping cleaner, cook helper, parts clerk, dining room

16   attendant, and informal waitress and found that she was unable to perform any of

17   this past relevant work. AR 26.

18         At step five, the ALJ found that, in light of her age, education, work

19   experience, and RFC, there were jobs that exist in significant numbers in the national

20   economy that Plaintiff could perform, including the jobs of industrial cleaner,



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 6
      Case 1:19-cv-03095-RHW       ECF No. 14    filed 02/05/21   PageID.800 Page 7 of 18




 1   kitchen helper, and laundry worker II. AR 26-27.

 2                                  VI.     Issues for Review

 3           Plaintiff argues that the Commissioner’s decision is not free of legal error

 4   and not supported by substantial evidence. Specifically, she argues that the ALJ

 5   erred by: (1) failing to make a proper step two determination; (2) failing to

 6   properly weigh the medical opinion evidence; and (3) failing to properly consider

 7   Plaintiff’s symptom statements. ECF No. 11.

 8                                        VII. Discussion

 9      A. Step Two

10           Plaintiff challenges the ALJ’s step two determination by asserting that she

11   failed to properly consider Plaintiff’s chronic obstructive pulmonary disease

12   (COPD)/asthma, right knee disorder, chronic neck pain, carpal tunnel syndrome,

13   digestive disorders, depression, and borderline personality disorder. ECF No. 11 at

14   3-10.

15           Step two addresses whether the claimant has a severe impairment, or

16   combination of impairments, that significantly limits the claimant’s physical or

17   mental ability to do basic work activities. 20 C.F.R. §§ 404.1520(a)(4)(ii),

18   416.920(a)(4)(ii). To establish a severe impairment at step two, the claimant must

19   first establish the existence of a medically determinable impairment by providing

20   medical evidence consisting of signs, symptoms, and laboratory findings; the



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 7
      Case 1:19-cv-03095-RHW      ECF No. 14    filed 02/05/21   PageID.801 Page 8 of 18




 1   claimant’s own statement of symptoms, a diagnosis, or a medical opinion is not

 2   sufficient to establish the existence of an impairment. 20 C.F.R. §§ 404.1521,

 3   416.921. “[O]nce a claimant has shown that [she] suffers from a medically

 4   determinable impairment, [she] next has the burden of proving that these

 5   impairments and their symptoms affect [her] ability to perform basic work

 6   activities.” Edlund v. Massanari, 253 F.3d 1152, 1159-60 (9th Cir. 2001). At step

 7   two, the burden of proof is squarely on the Plaintiff to establish the existence of

 8   any medically determinable impairment(s) and that such impairments(s) are severe.

 9   Tackett, 180 F.3d at 1098-99 (In steps one through four, the burden of proof rests

10   upon the claimant to establish a prima facie case of entitlement to disability

11   benefits.).

12          The step-two analysis is “a de minimis screening device used to dispose of

13   groundless claims.” Webb v. Barnhart, 433 F.3d 683, 687 (9th Cir. 2005). An

14   impairment is “not severe” if it does not “significantly limit” the ability to conduct

15   “basic work activities.” 20 C.F.R. §§ 404.1522(a), 416.922(a). Basic work

16   activities are “abilities and aptitudes necessary to do most jobs.” 20 C.F.R. §§

17   404.1522(b), 416.922(b).

18          The ALJ concluded that Plaintiff had no severe physical impairments. AR

19   19. This is an error. Plaintiff provided evidence that she had medically

20   determinable physical impairments and her reason for finding them not severe



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 8
      Case 1:19-cv-03095-RHW      ECF No. 14     filed 02/05/21   PageID.802 Page 9 of 18




 1   were not supported by substantial evidence.

 2         1. COPD and Asthma

 3         The ALJ found that Plaintiff’s COPD and asthma to be “non-severe” for two

 4   reasons: (1) “the claimant’s pulmonary disease and asthma have remained well-

 5   controlled with medications and she has not sought or required on-going treatments

 6   for breathing difficulties;” and (2) “she did not list breathing problems as a barrier

 7   to employment on her initial application for disability benefits.” AR 18-19.

 8         The ALJ’s first reason for finding Plaintiff’s COPD and asthma as non-

 9   severe, that the impairments were well-controlled with medications and Plaintiff

10   did not receive regular treatment for the impairments, is not an accurate reflection

11   of the record. On October 18, 2015, Plaintiff went to the emergency room in acute

12   respiratory distress. AR 495. She was diagnosed with bacterial pneumonia, acute

13   respiratory distress/insufficiency, and upper respiratory infection. AR 498. On

14   March 8, 2016, Plaintiff was treated in the emergency room for shortness of breath.

15   AR 380, 387. She was diagnosed with bronchitis and pneumonia. AR 382. On

16   March 15, 2016, Plaintiff complained that her inhalers were not working and she

17   was feeling more short of breath. AR 408. She was diagnosed with COPD

18   exacerbation with bronchitis. Id. On September 16, 2016, Plaintiff was treated by

19   her primary care provider for a cough and diagnosed with a COPD exacerbation

20   with bronchitis. AR 511. On December 12, 2016, Plaintiff was treated at the



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 9
     Case 1:19-cv-03095-RHW       ECF No. 14     filed 02/05/21   PageID.803 Page 10 of 18




 1   emergency room for a cough and difficulty breathing. AR 488. She was

 2   diagnosed with asthma with acute exacerbation. AR 492. On December 14, 2016,

 3   Plaintiff was treated at the emergency room for a severe cough and was diagnosed

 4   with asthma with acute exacerbation. AR 484. The record demonstrates that

 5   Plaintiff required repeated intervention at the emergency room for her breathing

 6   despite her medications.

 7          The ALJ’s second reason for finding Plaintiff’s COPD and asthma as non-

 8   severe, that she failed to allege it as a barrier to employment in her initial

 9   application, is an error. The ALJ is required to consider all evidence relevant to

10   the disability claim, 20 C.F.R. §§ 404.1520b, 416.920b, and is required to consider

11   the combined effect of all impairments, 20 C.F.R. §§ 404.1523, 416.923.

12   Therefore, regardless of what Plaintiff alleged at the time of application, the ALJ is

13   required to consider all the conditions supported in the evidence.

14          Therefore, the ALJ’s determination that Plaintiff’s COPD and asthma were

15   not severe at step two is not supported by substantial evidence. The case is

16   remanded for the ALJ to properly address Plaintiff’s COPD and asthma at step

17   two.

18          2. Other Physical Impairments

19          The ALJ found that Plaintiff’s carpel tunnel syndrome and digestive

20   disorders were not severe at step two. AR 18. Furthermore, the ALJ did not



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 10
     Case 1:19-cv-03095-RHW      ECF No. 14    filed 02/05/21   PageID.804 Page 11 of 18




 1   address Plaintiff’s chronic neck and right knee pain at step two. AR 18-19.

 2         Here, the ALJ failed to find that Plaintiff had a severe physical impairment

 3   at step two. AR 18-19. In doing so, the RFC finding did not include any

 4   exertional, postural, or environmental limitations. AR 20-21. The ALJ is required

 5   to determine whether Plaintiff’s impairments, or combination of impairment, are

 6   severe at step two. Smolen v. Chater, 80 F.3d 1273, 1289-90 (9th Cir. 1996); 20

 7   C.F.R. §§ 404.1523, 416.923. By failing to address Plaintiff’s physical

 8   impairments, singularly or in combination, at step two, the ALJ erred. This error

 9   resulted in the RFC being devoid of any exertional, postural, or environmental

10   limitations. Therefore, this error was not harmless, and the case is remanded for

11   additional proceedings to include a new step two determination.

12         3. Psychological Disorders

13         The ALJ did find that Plaintiff had PTSD at step two, AR 18, and included

14   psychological limitations in the RFC determination, AR 20-21, but the ALJ failed

15   to address the other psychological impairments in the record. Plaintiff was also

16   diagnosed with depression and borderline personality disorder. AR 370 (diagnosis

17   of depression by Jay Toews, Ed.D.); AR 538 (diagnoses made by Jody Robinson,

18   M.D.). The ALJ failed to discuss these impairments in her step two determination.

19   AR 18-19. Therefore, as part of the new step two determination, the ALJ will

20   address Plaintiff’s depression and borderline personality disorder.



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 11
     Case 1:19-cv-03095-RHW      ECF No. 14    filed 02/05/21   PageID.805 Page 12 of 18




 1         B. Medical Opinion Evidence.

 2         Plaintiff challenges the weight the ALJ gave to the opinions of Kristal Mata,

 3   M.S., K. Scott Reinmuth, M.D., and Neil Anderson, LLCSW. ECF No. 11 at 10-

 4   17.

 5            1. Kristal Mata, M.S.

 6         On September 25, 2015, Ms. Mata completed a Workfirst form for the

 7   Washington Department of Social and Health Services (DSHS). AR 465-67. She

 8   listed Plaintiff’s diagnoses as PTSD, major depressive disorder, and cannabis

 9   dependence and opined that Plaintiff was limited to one to ten hours of work per

10   week because she could not be around others for a long period of time. AR 465.

11   She stated that Plaintiff’s condition was likely to remain limited as opined for nine

12   months. AR 466.

13         The ALJ did not discuss Ms. Mata’s opinion. While Ms. Mata is not an

14   acceptable medical source, see 20 C.F.R. §§ 404.1502(a), 416.902(a), the ALJ is

15   still required to consider her opinion, see 20 C.F.R. §§ 404.1527(f), 416.927(f).

16   “The RFC assessment must always consider and address medical source opinions.

17   If the RFC assessment conflicts with an opinion from a medical source, the

18   adjudicator must explain why the opinion was not adopted.” S.S.R. 96-8p. The

19   ALJ’s failure to discuss the opinion was an error. Upon remand, the ALJ will

20   address the opinion.



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 12
     Case 1:19-cv-03095-RHW      ECF No. 14    filed 02/05/21   PageID.806 Page 13 of 18




 1         2. K. Scott Reinmuth, M.D.

 2         Plaintiff challenges the weight the ALJ assigned to the opinion of Dr.

 3   Reinmuth. ECF No. 11 at 11-13.

 4         The Ninth Circuit has distinguished between three classes of medical

 5   providers in defining the weight to be given to their opinions: (1) treating

 6   providers, those who actually treat the claimant; (2) examining providers, those

 7   who examine but do not treat the claimant; and (3) non-examining providers, those

 8   who neither treat nor examine the claimant. Lester v. Chater, 81 F.3d 821, 830

 9   (9th Cir. 1996) (as amended). A treating provider’s opinion is given the most

10   weight, followed by an examining provider, and finally a non-examining provider.

11   Id. at 830-31. In the absence of a contrary opinion, a treating or examining

12   provider’s opinion may not be rejected unless “clear and convincing” reasons are

13   provided. Id. at 830. If a treating or examining provider’s opinion is contradicted,

14   it may be discounted for “specific and legitimate reasons that are supported by

15   substantial evidence in the record.” Id. at 830-31.

16         Dr. Reinmuth completed two statements in the record addressing Plaintiff’s

17   functional abilities. The first was a letter allowing Plaintiff to keep her companion

18   animal with her at all times on August 12, 2015. AR 450. The second was a

19   Workfirst form for DSHS dated March 20, 2015. AR 451-53. Dr. Reinmuth stated

20   that Plaintiff had PTSD and anxiety issues and “needs to avoid high stress



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 13
     Case 1:19-cv-03095-RHW       ECF No. 14    filed 02/05/21   PageID.807 Page 14 of 18




 1   environments.” AR 451. He also stated that Plaintiff had chronic low back, neck,

 2   and wrist pain and “needs to avoid repetitive jobs, lifting [greater than] 10 lbs.” Id.

 3   He opined that Plaintiff was unable to participate in work activities “for now.” Id.

 4   When asked about Plaintiff’s limitations with lifting and carrying, Dr. Reinmuth

 5   opined that Plaintiff was limited to sedentary work, which was defined as “[a]ble

 6   to lift 10 pounds maximum and frequently lift or carry such articles as files and

 7   small tools. A sedentary job may require sitting, walking and standing for brief

 8   periods.” AR 452. He stated that Plaintiff was “currently unable to work due to

 9   vomiting [and abdominal] pain issues.” Id. He stated that Plaintiff’s limitations

10   would persist for about three months and that Plaintiff required a referral to a

11   surgeon for possible cholecystectomy, ongoing mental health treatment, and

12   ongoing treatment for her spine and joint issues. Id.

13         The ALJ gave this opinion little weight for four reasons: (1) Dr. Reinmuth

14   did not include a detailed rationale for the opined limitations; (2) he did not set

15   forth vocationally specific set of mental limitations; (3) the opined limitations

16   would only last for three months; and (4) it was unclear why he limited Plaintiff to

17   sedentary work. AR 24-25. The parties agree that the ALJ was required to provide

18   clear and convincing reasons to reject the opinion. ECF Nos. 11 at 11; 12 at 14.

19         Dr. Reinmuth’s opinion considers Plaintiff’s physical impairments, AR 451-

20   53, which were excluded by the ALJ at step two. Since the case is remanded for



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 14
     Case 1:19-cv-03095-RHW      ECF No. 14    filed 02/05/21   PageID.808 Page 15 of 18




 1   the ALJ to properly address Plaintiff’s physical impairments at step two, the ALJ

 2   will also readdress Dr. Reinmuth’s opinion.

 3         3. Neil Anderson, LLCSW

 4         On January 24, 2017, Mr. Anderson completed a Workfirst form for DSHS.

 5   AR 461-63. He listed Plaintiff’s diagnoses as PTSD and major depressive

 6   disorder. AR 461. He opined that Plaintiff’s impairments limited her ability to

 7   work, stating that she was “frequently triggered by stimuli in environment which

 8   exacerbate PTSD symptoms, social interaction difficulties due to PTSD

 9   symptoms.” Id. He was “unable to ascertain” the number of hours per week

10   Plaintiff could perform work activities and any lifting and carrying restrictions.

11   AR 461-62. He sated he was unable to determine how long Plaintiff’s limitations

12   would persist because “PTSD can be treated, but it is unclear whether it will be a

13   permanent condition.” AR 462.

14         The ALJ gave the opinion little weight because Mr. Anderson did not

15   include specific functional limitations, Mr. Anderson did not include specific

16   references to treatment or examination notes, and the opinion was inconsistent with

17   the results of Dr. Toews’ evaluation. AR 25.

18         Mr. Anderson’s opinion considered Plaintiff’s depression, as well as her

19   PTSD. AR 461. Since the case is being remanded for the ALJ to consider

20   Plaintiff’s depression at step two and as part of the RFC determination, the ALJ



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 15
     Case 1:19-cv-03095-RHW      ECF No. 14    filed 02/05/21   PageID.809 Page 16 of 18




 1   will also consider Mr. Anderson’s opinion anew.

 2      C. Plaintiff’s Symptom Statements

 3         Plaintiff challenges that ALJ’s determination that her symptom statements are

 4   unreliable. ECF No. 11 at 17-21.

 5         An ALJ engages in a two-step analysis to determine whether a claimant’s

 6   testimony regarding subjective symptoms is reliable. Tommasetti, 533 F.3d at 1039.

 7   First, the claimant must produce objective medical evidence of an underlying

 8   impairment or impairments that could reasonably be expected to produce some

 9   degree of the symptoms alleged. Id. Second, if the claimant meets this threshold,

10   and there is no affirmative evidence suggesting malingering, “the ALJ can reject the

11   claimant’s testimony about the severity of her symptoms only by offering specific,

12   clear and convincing reasons for doing so.” Id.

13         Here, the ALJ found that the medically determinable impairments could

14   reasonably be expected to produce the symptoms Plaintiff alleged; however, the

15   ALJ determined that Plaintiff’s “statements concerning the intensity, persistence

16   and limiting effects of these symptoms are not entirely consistent with the medical

17   evidence and other evidence in the record for the reasons explained in this

18   decision” AR 21.

19         The evaluation of a claimant’s symptom statements and their resulting

20   limitations relies, in part, on the assessment of the medical evidence. See 20



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 16
     Case 1:19-cv-03095-RHW       ECF No. 14    filed 02/05/21   PageID.810 Page 17 of 18




 1   C.F.R. §§ 404.1529(c), 416.929(c); S.S.R. 16-3p. Therefore, in light of the case

 2   being remanded for the ALJ to properly address the medical evidence concerning

 3   Plaintiff’s physical impairments and readdress the medical source opinions in the

 4   file, a new assessment of Plaintiff’s subjective symptom statements will be

 5   necessary.

 6                                     VIII. Conclusion

 7         The decision whether to remand for further proceedings or reverse and

 8   award benefits is within the discretion of the district court. McAllister v. Sullivan,

 9   888 F.2d 599, 603 (9th Cir. 1989). Reversing and awarding benefits is appropriate

10   when (1) the record has been fully developed and further administrative

11   proceedings would serve no useful purpose; (2) the ALJ has failed to provide

12   legally sufficient reasons for rejecting evidence, whether claimant testimony or

13   medical opinion; and (3) if the improperly discredited evidence were credited as

14   true, the ALJ would be required to find the claimant disabled on remand, the Court

15   remands for an award of benefits. Revels v. Berryhill, 874 F.3d 648, 668 (9th Cir.

16   2017). But where there are outstanding issues that must be resolved before a

17   determination can be made, and it is not clear from the record that the ALJ would

18   be required to find a claimant disabled if all the evidence were properly evaluated,

19   remand is appropriate. See Benecke v. Barnhart, 379 F.3d 587, 595-96 (9th Cir.

20   2004); Harman v. Apfel, 211 F.3d 1172, 1179-80 (9th Cir. 2000).



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 17
     Case 1:19-cv-03095-RHW      ECF No. 14    filed 02/05/21   PageID.811 Page 18 of 18




 1         In this case, the ALJ must properly address the medical evidence supporting

 2   a severe medically determinable physical impairment and it is not clear from the

 3   record that the ALJ would be required to find Plaintiff disabled. Further

 4   proceedings are necessary for the ALJ to address Plaintiff’s physical impairments

 5   at step two, readdress the medical opinions in the record, and readdress Plaintiff’s

 6   symptom statements. Additionally, the ALJ will supplement the record with any

 7   outstanding evidence and call a vocational expert to testify at a remand hearing.

 8         Accordingly, IT IS ORDERED:

 9         1. Plaintiff’s Motion for Summary Judgment, ECF No. 11, is GRANTED.

10         2. Defendant’s Motion for Summary Judgment, ECF No. 12, is DENIED.

11         3. This matter is REMANDED to the Commissioner for further proceedings

12         consistent with this Order.

13         4. Judgment shall be entered in favor of Plaintiff and the file shall be

14         CLOSED.

15   IT IS SO ORDERED. The District Court Executive is directed to enter this

16   Order, forward copies to counsel and close the file.

17         DATED February 5, 2021.

18
                                                  s/ Robert H. Whaley
19                                              ROBERT H. WHALEY
                                            Senior United States District Judge
20



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
     JUDGMENT AND REMANDING FOR FURTHER PROCEEDINGS ~ 18
